Exhibit 10.1 SETTLEMENT AGREEMENT AND MUTUAL RELEASE This Settlement Agreement and Mutual Release (the “Agreement”) dated as of September 21, 2016, is entered into by and between Del Toro Silver Corp. (“Del Toro”), and Asher Enterprises, Inc. (“Asher” and together with Del Toro, collectively, jointly and severally, referred to herein as the “Parties” or singularly a “Party”). Whereas , Del Toro has issued to Asher two (2) convertible promissory notes dated October 21, 2013 (the “October Note”) and December 18, 2013 (the “December Note” and together with the October Note, collectively the “Notes”). Whereas , Asher has partially converted the October Note into equity leaving a principal balance (not including accrued interest and default interest) of $32,165.00; and Asher has partially converted the December Note leaving a principal balance (not including default fees, accrued interest and default interest) of $31,500.00. WHEREAS, the Parties desire to settle the Notes pursuant to the terms and conditions set forth in this Agreement. NOW, THEREFORE , in consideration of the foregoing recitals and of the conditions, covenants and agreements set forth below, the amount and sufficiency of which are hereby acknowledged, the Parties agree as follows: 1.
